 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and effective this
15th day of July, 2005 (the “Effective Date”) by and between MetroCorp
Bancshares, Inc. (hereinafter called the “Employer” or “MetroCorp”) and Mitchell
W. Kitayama (hereinafter called the “Executive”), an individual who resides in
Upland, California.
     WHEREAS, the Board of Directors of the Employer (the “Board”) has proposed
the acquisition of First United Bank (“First United”) by Employer, whereby
following the transaction, First United would be a wholly owned subsidiary of
Employer (the “Merger”); and
     WHEREAS, the Board believes it is in the best interest of the Employer and
its shareholders to enter into this Agreement with respect to the management of
Employer; and
     WHEREAS, the parties desire to enter into this Agreement setting forth the
terms and conditions of the employment relationship between the Employer and the
Executive as set forth herein;
     NOW, THEREFORE, the parties, intending to be legally bound, for the
consideration set forth in this Agreement and for other good and valuable
consideration, agree as follows:
     1. Employment. Employer agrees to employ the Executive as Executive Vice
President of Employer for the Term set forth in Paragraph 3 hereof beginning on
the Effective Date. The Executive shall have the responsibilities, duties and
authority customarily accorded to and expected of an executive holding such
positions. The Executive agrees to devote full time, attention and efforts to
promote and further the business of the Employer. The Executive shall report to
the Board and shall perform his duties under this Agreement in accordance with
such reasonable standards established from time to time by the Board.
     2. Compensation and Benefits. For all services rendered by the Executive to
the Employer and its subsidiaries, the Employer shall compensate the Executive
as follows:
     (a) Base Salary. Commencing on the Effective Date of this Agreement, the
Employer agrees to pay the Executive a base salary of $180,000.00 per annum,
less applicable statutory deductions (the “Base Salary”), payable on a regular
basis in accordance with the Employer’s standard payroll procedures, but not
less frequently than monthly. The amount of Base Salary shall be reviewed by the
Board no less often than annually and may be adjusted from time to time by such
amounts as the Board in its discretion may decide.
     (b) Stock Options. On the Effective Date of this Agreement, Employer shall
deliver to Executive an incentive stock option agreement issued pursuant to the
MetroCorp Bancshares, Inc. 1998 Stock Option Plan (“1998 Plan”) granting to
Executive options to purchase 25,000 shares of common stock of Employer pursuant
to the 1998 Plan. The stock option agreement shall provide that the options
shall vest 30%, 30% and

 



--------------------------------------------------------------------------------



 



40% each year beginning on the first anniversary of the grant date, shall have a
term of ten (10) years and shall otherwise be subject to the terms and
conditions of the 1998 Plan.
     (c) Starting Bonus. Executive shall be paid a bonus of $75,000 on
Executive’s first day of employment as Executive Vice President of Employer
under this Agreement.
     (d) Bonus. Executive shall be eligible to receive an annual performance
bonus under Employer’s bonus program applicable to Executive Vice Presidents,
which shall be no greater than 50% of Executive’s Base Salary for the applicable
year; provided, however, that any bonus paid to Executive for the 2005 calendar
year will be pro rated based on the number of days in such year Executive was
employed by Employer.
     (e) One-Time Performance Bonus. Executive shall receive a one-time bonus of
$25,000.00 to be paid at the end of one complete quarter following the Effective
Time of the Merger; provided that the financial condition and operating results
of First United for such calendar quarter are in line with the financial
condition and operating results of First United for the two calendar quarters
immediately preceding the Effective Time.
     (f) Benefits. Executive shall be entitled to coverage, subject to
contributions required of executives of the Employer generally, for the
Executive and dependent family members under health, hospitalization,
disability, dental, life and other insurance plans that the Employer may have in
effect from time to time for the benefit of similarly situated employees of the
Employer.
     (g) Reasonable Expenses. The Executive shall be eligible to participate in
any fringe benefit plan or program which may be or become applicable to the
Employer’s executive employees, which shall include an automobile allowance of
$750.00 per month, a reasonable expense account, and any other benefits which
are commensurate with the fringe benefits provided to similarly situated
executive employees of Employer. The Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by him (in accordance
with the policies and practices of the Employer or as may be established by the
Board for its senior executives) in performing services under this Agreement,
provided that the Executive properly accounts for such expenses in accordance
with the Employer’s policies.
     (h) Vacation. The Executive shall be entitled to four weeks of paid
vacation time annually determined in accordance with the Employer’s standard
practices.
     3. Term of the Agreement. The term of this Agreement shall begin on the
Effective Date and continue for three (3) years (the “Term”) unless terminated
sooner as herein provided. The parties shall meet to discuss any renewal of this
Agreement following the second anniversary of the Effective Date.

-2-



--------------------------------------------------------------------------------



 



     4. Termination and Rights upon Certain Terminations. This Agreement and the
Executive’s employment may be terminated in any one of the following ways:
     (a) Termination as a Result of the Executive’s Death. The death of the
Executive shall immediately terminate this Agreement, and the Executive’s estate
shall be entitled to a lump sum cash amount representing all compensation and
benefits earned by the Executive and unpaid as of the date of termination, less
applicable statutory deductions, and any other benefits under insurance programs
and other employee plans in accordance with the terms of such arrangements.
     (b) Termination on Account of Disability. If, as a result of incapacity due
to physical or mental illness or injury, the Executive shall have been absent
from his full-time duties hereunder for three (3) consecutive months, the
Employer may terminate the Executive’s employment provided Executive is unable
to resume his full-time duties with reasonable accommodation, and the Executive
shall be entitled to a lump sum cash amount representing all compensation and
benefits earned by the Executive and unpaid as of the date of termination, less
applicable statutory deductions, and any other benefits under insurance programs
and other employee plans in accordance with the terms of such arrangements.
     (c) Termination by the Employer for Cause. The Employer may terminate this
Agreement for “Cause,” which shall mean: (i) the Executive’s acts of dishonesty
in connection with the performance of his duties for Employer or in their
contexts; (ii) the Executive’s acts of willful misconduct in violation of the
lawful directives or policies of the Employer, Employer’s Board of Directors or
Executive’s direct or indirect supervisors; (iii) the Executive’s acts that
breach his fiduciary duties to the Employer (or any subsidiary); or (iv) the
Executive’s acts which materially breach his obligations pursuant to this
Agreement. Prior to termination for Cause, the Employer shall provide the
Executive with written notice describing in detail the actions taken by the
Executive and the reasons why Employer believes that such actions constitute
Cause, giving Executive fifteen (15) days to cure the basis for the Employer’s
determination that Cause exists. If the basis for the Employer’s determination
that Cause exists has not been cured within such fifteen (15) day period, or if
not practicable to be cured within fifteen (15) days, the Executive has not made
reasonable efforts to cure, then Employer may terminate this Agreement for Cause
by giving written notice of termination to the Executive, specifically stating
the grounds upon which the termination is based. In the event the Executive’s
employment is terminated by the Employer for Cause, the Executive shall be
entitled to a lump sum cash amount representing all compensation and benefits
earned by the Executive and unpaid as of the date of termination, less
applicable statutory deductions, to be paid within six (6) days of termination.
     (d) Termination Without Cause. Either the Executive or the Employer may,
voluntarily or without Cause, respectively, terminate this Agreement and the
Executive’s employment, effective thirty (30) days after written notice is
provided to the other. Upon the Executive’s voluntary resignation without Good
Reason (as defined in Paragraph 6), the Executive shall be entitled to a lump
sum cash amount representing all compensation

-3-



--------------------------------------------------------------------------------



 



and benefits earned by the Executive and unpaid as of the date of termination,
less applicable statutory deductions, to be paid within fourteen (14) days of
termination. Upon termination by the Employer without Cause or by Executive for
Good Reason upon or within one (1) year following a Change of Control, the
provisions of Paragraph 7 shall apply to Executive’s post-employment
entitlements. Upon termination by the Employer without Cause or by Executive for
Good Reason unrelated to a Change of Control, the provisions of Paragraph 8
shall apply to Executive’s post-employment entitlements.
     5. Change in Control Defined. A Change in Control shall not occur by reason
of any transaction in which the Executive, or a group of individuals or entities
including the Executive, participates as an Acquiring Person, or owns, directly
or indirectly, a majority of a corporation described in this paragraph. For
purposes of this Agreement, “Change in Control” shall mean:
     (a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), an “Acquiring
Person”) becomes the “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Exchange Act, a “Beneficial Owner”), directly or
indirectly, of securities of the Employer representing 50% or more of the
combined voting power of the Employer’s then outstanding securities;
     (b) the Employer’s shareholders approve an agreement to merge or
consolidate the Employer with another corporation (other than a corporation 50%
or more of which is controlled by, or is under common control with, the
Employer) in which the Employer is not the surviving entity;
     (c) the Employer sells 80% or more of its assets to an Acquiring Person; or
     (d) the persons who were members of the Board of Directors of the Employer
immediately prior to a tender offer, exchange offer, contested election, or any
combination of the foregoing, cease to constitute a majority of the Board of
Directors.
     6. Good Reason Defined. For purposes of this Agreement, the Executive shall
have “Good Reason” to terminate this Agreement and his employment hereunder if,
without the Executive’s prior written consent, (i) the Executive is demoted by
means of a reduction in authority, responsibilities, duties or title to a
position of materially less stature or importance within the Employer than as
described in Paragraph 1 hereof; (ii) the Employer breaches this Agreement in
any material respect and fails to cure such breach within fifteen (15) days
after the Executive delivers written notice and a written description of such
breach to the Employer, which notice shall specifically refer to this paragraph
of this Agreement; (iii) the Employer reduces the Executive’s Base Salary or
materially reduces his benefits; or (iv) the non-renewal of this Agreement as
described in Section 3 hereof; provided, however, that if at the time of
non-renewal of this Agreement, the employment or related agreements of similarly
situated executives of Employer have not been renewed or Employer has notified
such executives of the non-renewal of their employment or related agreements,
and such non-renewal is the result of a change in Employer’s policies with
respect to employment or related agreements, then clause (iv)

-4-



--------------------------------------------------------------------------------



 



of this Section 6 shall have no effect and the definition of Good Reason shall
not include the non-renewal of this Agreement.
     7. Termination upon Change in Control or Resignation with Good Reason
following Change in Control. In the event the Executive’s employment is
terminated within one (1) year following a Change in Control, by either the
Employer without Cause, or by the Executive for Good Reason, as defined in
Paragraph 6 hereof, the Executive shall be entitled to the following:
     (i) A lump sum cash amount representing all compensation and benefits
earned by the Executive and unpaid as of the date of termination, less
applicable statutory deductions, to be paid within thirty (30) days of
termination;
     (ii) A lump sum cash amount equal to the greater of (a) eighteen
(18) months of the Executive’s monthly base salary at the highest rate earned by
him at any time during the twelve (12) months immediately preceding the date of
termination or (b) the remainder of the Base Salary, less applicable statutory
deductions, due to Executive from the date of termination through the Term of
this Agreement; provided, however, that such payment shall be limited to an
amount that, when added to all other amounts to be received by the Executive
from the Employer that could constitute “parachute payments” (as defined in
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), shall not exceed one dollar ($1.00) less than three (3) times the
Executive’s “base amount” (as defined in Section 280G of the Code), so that no
portion of such amounts shall constitute a non-deductible payment under
Section 280G of the Code.
     8. Termination Without Cause or Executive Termination for Good Reason. If,
at any time during the Term other than the one (1) year period following a
Change in Control, the Executive is terminated by the Employer without Cause or
the Executive terminates this Agreement for Good Reason, the Executive shall be
entitled to the greater of (i) a lump sum cash amount equal to eighteen
(18) months of the Executive’s monthly base salary at the highest rate earned by
him at any time during the twelve (12) months immediately preceding the date of
termination or (b) continuation of the Base Salary (or a lump sum payment, at
Employer’s option), less applicable statutory deductions, from the date of
termination through the Term of this Agreement.
     9. Non-Disclosure, Non-Competition and Non-Solicitation Covenants
     (a) Confidential Information Defined. Upon the Effective Date, Employer
shall provide Executive immediate access to Confidential Information of Employer
that is a valuable, special and unique asset used by Employer in its business.
The Executive acknowledges that Employer’s business is highly competitive, and
that protection of such Confidential Information against unauthorized disclosure
and use is of critical importance to Employer which will assist Executive to
perform his job for Employer. Executive also will have immediate access to, or
knowledge of, Confidential Information of third parties, such as, among others,
actual or potential customers, suppliers, partners, joint ventures,

-5-



--------------------------------------------------------------------------------



 



investors and financing sources of Employer. “Confidential Information” of
Employer (or any subsidiary) means and includes confidential or proprietary
information or trade secrets that have been or will be developed or used and
that cannot be obtained readily by third parties from outside sources.
Confidential Information includes, but is not limited to, the following:
information regarding customers, employees, contractors and the industry not
generally known to the public; strategies, methods, books, records and
documents; technical information concerning products, equipment, services and
processes; procurement procedures, pricing and pricing techniques; information
concerning past, current and prospective customers, investors and business
affiliates (such as contact name, service provided, pricing, type and amount of
services used, financial data and/or other such information); pricing strategies
and price curves; positions; plans or strategies for expansion or acquisitions;
budgets; research; financial and sales data; trading methodologies and terms;
communications information; evaluations, opinions and interpretations of
information and data; marketing and merchandising techniques; electronic
databases; models; specifications; computer programs; contracts; bids or
proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; and other such confidential or
proprietary information.
     (b) Non-Disclosure Obligations. The Executive agrees that he will not, at
any time during or after his employment with Employer, make any unauthorized
disclosure, directly or indirectly, of any Confidential Information of Employer,
its subsidiary, or of any third parties that the Executive received in
connection with his employment with Employer, or make any use thereof, directly
or indirectly, except in working for Employer. The Executive also agrees that he
shall deliver promptly to Employer at the termination of employment or at any
other time at Employer’s request, without retaining any copies, all documents
and other material in the Executive’s possession relating, directly or
indirectly, to any Confidential Information or other information of Employer, or
Confidential Information or other information regarding third parties, learned
as an employee at Employer.
     (c) Non-Competition Obligations. In order to protect the Confidential
Information and in order to enforce Executive’s agreement not to disclose
Confidential Information, Employer and Executive agree that, during the term of
Executive’s employment with Employer, which may exceed the term of this
Agreement, and for a period of one (1) year following termination of Executive’s
employment with Employer (“Non-Competition Period”), the Executive will not,
except as an employee of Employer, in any capacity for the Executive or others,
directly or indirectly:
     (i) compete or engage, anywhere in the geographic areas comprised of the
Greater San Diego Metropolitan Area and the Alahambra, Monterey Park and San
Gabriel regions of Los Angeles, California, as those areas are commonly defined
(the “Market Area”), in a business similar to that of Employer, or compete or
engage in that type of business which Employer has plans to engage in, or any
business which Employer has engaged in during the preceding twelve (12) month

-6-



--------------------------------------------------------------------------------



 



period if within the twelve (12) months before the termination of the
Executive’s employment, the Executive had access to or knowledge regarding the
proposed plans or the business in which Employer engaged; or
     (ii) take any action to invest in, own, manage, operate, control,
participate in, be employed or engaged by or be connected in any manner with any
partnership, corporation or other business or entity engaging in a business
similar to that of Employer anywhere within the Market Area; except that the
Executive is permitted to own, directly or indirectly, up to five percent (5%)
of the issued and outstanding securities of any publicly traded financial
institution conducting business in the Market Area.
     (d) Non-Solicitation Obligations. In order to protect the Confidential
Information and in order to enforce Executive’s agreement not to disclose
Confidential Information, Employer and Executive agree that, during the term of
Executive’s employment with Employer, which may exceed the Term, and for the
Non-Competition Period (“Non-Solicitation Period”), the Executive will not,
except as an employee of Employer, in any capacity for the Executive or others,
directly or indirectly:
     (i) call on, service or solicit competing business from customers or
prospective customers of Employer if, within the twelve (12) months before the
termination of the Executive’s employment, the Executive had or made contact
with the customer, or had access to information and files about the customer; or
     (ii) call on, solicit or induce any employee of Employer whom the Executive
had contact with, knowledge of, or association with in the course of employment
with Employer to terminate employment from Employer, and will not assist any
other person or entity in such activities.
     (e) Injunctive Relief. Employer and the Executive acknowledge and agree
that breach of any of the covenants made by the Executive in this Paragraph 9
would cause irreparable injury to Employer, which could not sufficiently be
remedied by monetary damages; and, therefore, that Employer shall be entitled to
obtain such equitable relief as declaratory judgments; temporary, preliminary
and permanent injunctions; and order of specific performance to enforce those
covenants or to prohibit any act or omission that constitutes a breach thereof.
If a party must bring suit to enforce this Agreement or to defend any such
action, the prevailing party shall be entitled to recover its attorneys’ fees
and costs related thereto.
     10. Return of Employer Property. All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, contracts and other
property delivered to or compiled by the Executive by or on behalf of the
Employer or their representatives, vendors or customers which pertain to the
business of the Employer (including any subsidiary) shall be and remain the
property of the Employer and subject at all times to its discretion and control.
Likewise, all correspondence, reports, records, charts, advertising materials
and other similar data pertaining to the business, activities or future plans of
the Employer which is collected by

-7-



--------------------------------------------------------------------------------



 



Executive during the course of his employment with the Employer shall be
delivered promptly to the Employer without request by it upon termination of
Executive’s employment.
     11. Inventions. Executive shall disclose promptly to the Employer any and
all significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are conceived or made by the
Executive, solely or jointly with another, during the period of employment or
within one (1) year thereafter, and which are directly related to the business
or activities of the Employer and which the Executive conceives as a result of
his employment hereunder. The Executive hereby assigns and agrees to assign all
his interests therein to the Employer or its nominee. Whenever requested to do
so by the Employer, the Executive shall execute any and all applications,
assignments or other instruments that the Employer shall deem necessary to apply
for and obtain Letters Patent of the United States or any foreign country or to
otherwise protect the Employer’s interest therein.
     12. Trade Secrets. The Executive agrees not to, during or after the term of
this Agreement, directly or indirectly, disclose (or use for the benefit of any
person other than the Employer) the specific terms of the Employer’s (including
any subsidiary) relationships or agreements with their respective significant
vendors or customers or any other trade secret or other confidential business
information of the Employer (including any subsidiary), whether in existence or
proposed, to any person, firm, partnership, corporation or business for any
reason or purpose whatsoever, except and only to the extent (i) such information
is or becomes known to the public generally through no fault of the Executive or
(ii) required by law or legal process following notice to the Employer.
     13. Arbitration. Any unresolved dispute or controversy arising under or in
connection with this Agreement, other than enforcement of the confidentiality
covenants of Paragraph 9, shall be settled exclusively by arbitration, conducted
in the state in which the Employer’s main office is located, in accordance with
the Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”) then in effect, provided that the Executive and the Employer shall
comply with the Employer’s grievance procedures in an effort to resolve such
dispute or controversy before resorting to arbitration, and provided further
that the parties may agree to use an arbitrator other than those provided by the
AAA. The arbitrator shall not have the authority to add to, detract from, or
modify any provision hereof nor to award punitive damages to any injured party.
A decision of the arbitration panel shall be final and binding. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The direct
expense of any arbitration proceeding shall be apportioned by the arbitration
award.
     14. Successor; Binding Agreement. The Employer shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer to agree to assume and to assume all of the obligations of the Employer
under this Agreement upon or prior to such succession taking place. A copy of
such assumption and agreement shall be delivered to Executive promptly after its
execution by the successor. However, this Agreement is personal to the Executive
and the Executive may not assign or transfer any part of his rights or duties
hereunder, or any compensation due to him hereunder, to any other person, except
that this Agreement shall

-8-



--------------------------------------------------------------------------------



 



inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees or
beneficiaries.
     15. Modification; Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and by such director of the Employer as may
be specifically designated by the Board. Waiver by any party of any breach of or
failure to comply with any provision of this Agreement by the other party shall
not be construed as, or constitute waiver of such provision, or a waiver of any
other breach of, or failure to comply with, any other provision of this
Agreement.
     16. Notice. All notices, requests, demands and other communications
required or permitted to be given by either party shall be in writing, deemed to
have been given when delivered personally or received by certified or registered
mail, return receipt requested, postage prepaid, at the address of the other
party as follows:

         
 
  If to the Employer to:    
 
       
 
      MetroCorp Bancshares, Inc.
 
      9600 Bellaire Boulevard., Suite 252
 
      Houston, Texas 77034
 
      Attn: George M. Lee
 
       
 
  If to Executive to:    
 
       
 
      Mitchell W. Kitayama
 
      2120 Morningside Avenue
 
      Upland, California 91784

Either party hereto may change its address for purposes of this Paragraph 16 by
giving fifteen (15) days prior notice to the other party hereto.
     17. Governing Law. This Agreement has been executed and delivered in the
State of Texas, and its validity, interpretation, performance and enforcement
shall be governed exclusively by the laws of that State. Jurisdiction and venue
for any enforcement action or dispute related to this Agreement shall be
exclusively in Harris County, Texas, and Executive submits to the exclusive
jurisdiction of Harris County, Texas for all purposes related to this Agreement.
     18. Complete Agreement. This Agreement sets forth the entire agreement of
the parties relating to the subject matter hereof, and supersedes any other
employment agreements or understandings, written or oral, between the Employer,
its predecessors and the Executive. The Executive has no oral representations,
understandings or agreements with the Employer or any of its officers, directors
or representatives covering the same subject matter as this Agreement. This
Agreement is the final, complete and exclusive statement and expression of the
agreement between the Employer and the Executive and of all the terms of this
Agreement, and it cannot be

-9-



--------------------------------------------------------------------------------



 



varied, contradicted or supplemented by evidence of any prior or contemporaneous
oral or written agreements.
     19. Severability. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.
[Signature Page Follows]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.

              EMPLOYER:
 
            MetroCorp Bancshares, Inc.     9600 Bellaire Blvd., Suite 252    
Houston, Texas 77034
 
       
 
  By:   /s/ George M. Lee
 
       
 
      George M. Lee
 
      President and Chief Executive Officer
 
            EXECUTIVE:
 
            /s/ Mitchell W. Kitayama
 
  Mitchell W. Kitayama

-11-